DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see section titled “Discussion of Objection to Claims”, with respect to claims 1-7 and 12-13 have been fully considered and are partially persuasive.  The objection of claims 1-7 and 12-13 has been withdrawn except for claim 12 since Applicant did not address “the client” part. 
Applicant’s arguments, see section titled “Discussion of Rejection of Claims under 35 U.S.C. § 112”, with respect to claims 4, 9 and 12 have been fully considered and are persuasive.  The rejection of claims 4, 9 and 12 has been withdrawn. 
Applicant's arguments, see section titled “Discussion of § 102 Rejection”, with respect to claim 1 have been fully considered but they are not persuasive. As stated in the previous office action, the condition the first management device is in service is not satisfied since no where in claim 1 recites that the first management is in service. Additionally, claim 4 suggests that the first management device may be off service. Thus, the steps such as the taking, providing and sharing or synchronizing are not necessarily performed in view of MPEP 2111.04(II). 
Applicant’s arguments, see section titled “Discussion of § 103 Rejections”, with respect to the rejection(s) of claim(s) 1-7 and 13-14 under 35 U.S.C. 103 have been fully considered and are partially persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Li and Jost and Iwai as shown below. It is noted that Applicant’s arguments on page 11 second full paragraph is unpersuasive because the office action has shown that the source MME/”first management device” takes responsibility of at least one client equipment during a registration of the at least one client equipment on a telecommunications network (see at least the paragraphs cited in Jost) and not the second management device as claimed by Applicant. Additionally, Applicant’s appears to indicate that claim 1 recites that the registration of the at least one client equipment is to a particular entity, e.g., by stating “to the target AMF” or “to the second management device”. However, claim 1 recites “during a registration” without any particular details on the registration itself or any particular details of what happens during the registration and thus broader than Applicant is stating. In view of this, Li and/or Jost as shown below teaches “for at least a first management device of a plurality of management devices, while the first management device is in service and for at least one client equipment of the telecommunications network: during a registration of the at least one client equipment on the network, taking responsibility for the at least one client equipment”.
Applicant’s arguments, see section titled “Discussion of § 103 Rejections”, with respect to claims 10-11 have been fully considered but they are not persuasive. Applicant’s remarks are not applicable to claims 10-11 because these claims recite different limitations than what claims 1-7 and 13-14 has.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  change “the network” in lines 2 and 6 to “the telecommunications network” and “selected among” in line 10 to “the second management device selected among” and “the client equipment to register” in line 11 to “the at least one client equipment to register”.  Appropriate correction is required.
Claim(s) 2 is/are objected to because of the following informalities:  change “the registration of the client equipment on the network” in lines 3-4 to “registration of the client equipment on the telecommunications network”.  Appropriate correction is required.
Claim(s) 5 is/are objected to because of the following informalities:  change “the network” in line 7 to “the telecommunications network”.  Appropriate correction is required.
Claim(s) 6 is/are objected to because of the following informalities:  it is suggested to change “it” in line 3 to “the first management device”.  Appropriate correction is required.
Claim(s) 7 is/are objected to because of the following informalities:  it is suggested to change “it” in line 3 to “the first management device”.  Appropriate correction is required.
Claim(s) 12 is/are objected to because of the following informalities:  change “the client” in lines 13-14 to “the at least one client” and “an identity” in line 16 to “the identity”.  Appropriate correction is required.
Claim(s) 15 is/are objected to because of the following informalities:  change “if” in line 1 to “when” and “each” in line 2 to “the” and “it” in line 3 to “the second management device”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5-7, 9, 12 and 16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim(s) 5, the boundaries of “confirming the registration” in line 8 and “the second management device being selected” in line 11 is/are unclear because the claim(s) does not provide a discernable boundary on what performs the function(s). The recited function(s) does not follow from the structure recited in the claim, i.e., a processor or a memory, so it is unclear whether the function(s) requires some other structure or is simply a result of operating the first management device in a certain manner. Thus one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim(s). See MPEP 2173.05(g) for more information. Claims 6-7 fails to resolve the deficiency of claim 5 and are thus rejected under similar rationale. Claim 12 contains similar limitations of claim 5 and is thus rejected under similar rationale. Claim 9 fail to resolve the deficiency of claim 12 and is thus rejected under similar rationale.
Regarding claim 12, it is unclear what “the telecommunications network” in lines 2-3 and 11-12 are referring to since there is a “telecommunications network” in claims 5 and 12.
Claim 16 recites the limitation "the identity of the second management device provided by the first management device" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “TS 23.501: AMF failure handling” (hereinafter TS) (IDS filed 4/16/2020).

Regarding claim 1, TS teaches a method of toggling a management device in a telecommunications network in which an operator of the network has defined at least one given set of (N+1) management devices, where N≥2, the method comprising, 
for at least a first management device of said given set of (N + 1) management devices (section 1, AMF 1 of AMF set), while the first management device is in service (section 1.1, AMF 1 fails) and for at least one client equipment of the telecommunications network (section 1.2, discloses a UE registered with a core network; section 5.21.2.3, discloses UE(s) in CONNECTED mode): during a registration of the at least one client equipment on the network, taking responsibility for the at least one client equipment, providing to the at least one client equipment, when confirming the registration of the at least one client equipment, an identity of a second management device of the given set of (N + 1) management devices, selected among the given set for the at least one client equipment, said providing allowing the client equipment to register an identity of the first management device and the identity of the second management device, and sharing or synchronizing with the second management device context data relating to the at least one client equipment (given non-patentable weight since the condition “the first management device is in service” is not satisfied and the Examiner has shown that AMF 1 fails/not in service, see MPEP 2111.04(II) for more information).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 20090176496 by Li et al. (hereinafter Li) and in view of US 20190387407 by Jost et al. (hereinafter Jost) and in further view of US 20170195926 by Iwai et al. (hereinafter Iwai).

Regarding claim 1, Li teaches a method of toggling a management device in a telecommunications network in which an operator of the network has defined at least one given set of (N+1) management devices, where N≥2, the method comprising, 
for at least a first management device of a plurality of management devices (fig. 14, source MME; ¶ 138, MME/UPE entities), while the first management device is in service and for at least one client equipment of the telecommunications network (fig. 14, shows source MME performing operations for UE, e.g., step 1401; ¶ 49, discloses UE in an evolved network; ¶ 6, discloses a 3GPP evolved network): 
providing to the at least one client equipment the identity of a second management device, when confirming the registration of the at least one client equipment, an identity of a second management device of the given set of (N + 1) management devices, selected among the given set for the at least one client equipment, said providing allowing the client equipment to register an identity of the first management device and the identity of the second management device (given non-patentable weight since “confirming the registration of the at least one client equipment” is not met. See MPEP 2111.04(II) for more information),
and sharing or synchronizing with the second management device context data relating to the at least one client equipment (fig. 14, step 1406, source MME/UPE sharing context of the UE with target MME).
Although Li teaches for at least a first management device of a plurality of management devices, while the first management device is in service and for at least one client equipment of the telecommunications network, Li does not explicitly disclose for at least a first management device of a plurality of management devices, while the first management device is in service and for at least one client equipment of the telecommunications network: during a registration of the at least one client equipment on the network, taking responsibility for the at least one client equipment.
Jost in the same or similar field of endeavor teaches for at least a first management device of a plurality of management devices, while the first management device is in service and for at least one client equipment of a telecommunications network: during a registration of the at least one client equipment on the telecommunications network, taking responsibility for the at least one client equipment (¶ 103, step 301, the UE sends to the Radio Access Network a Registration Request. This contains information indicating that the Registration type is an initial registration; ¶ 109, step 303, the target AMF sends a message to the source MME to request user information relating to the UE. In some examples, the message requesting UE information is an Identification Request message; ¶ 110, step 304, the source MME receives the Identification Request message, and checks the integrity of the integrity protected part of the received message. For example, in the cases described above, the source MME computes a MAC for the Attach Request; ¶ 112, If the source MME determines that the message has not been tampered with, it sends the requested user information to the target AMF in response to the Identification Request message in step 305; ¶ 113, If the source MME determines that the integrity check is failed, and hence that the message has potentially been tampered with, it will indicate that the UE could not be authenticated; ¶ 6, a mechanism for a source MME to authenticate a UE; ¶ 2, 5G system is being standardized by 3GPP; ¶ 4, UE moves within the 5G system; ¶ 4, MMEs and MME nodes). By modifying Li’s teachings of for at least a first management device of a plurality of management devices, while the first management device is in service and for at least one client equipment of the telecommunications network with Jost’s teachings of for at least a first management device of a plurality of management devices, while the first management device is in service and for at least one client equipment of a telecommunications network: during a registration of the at least one client equipment on the telecommunications network, taking responsibility for the at least one client equipment, the modification results in for at least a first management device of a plurality of management devices, while the first management device is in service and for at least one client equipment of the telecommunications network: during a registration of the at least one client equipment on the network, taking responsibility for the at least one client equipment.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li’s teachings with Jost’s above teachings. The motivation is mitigate against threats on an air interface (Jost ¶ 5). Known work in one field of endeavor (Jost prior art) may prompt variations of it for use in either the same field or a different one (Li prior art) based on design incentives (mitigate against threats on an air interface) or other market forces if the variations are predictable to one or ordinary skill in the art.
	Although the combination teaches at least a first management device of a plurality of management devices, the combination does not explicitly disclose for at least a first management device of said given set of (N + 1) management devices.
	Iwai in the same or similar field of endeavor teaches at least a first management device of said given set of (N + 1) management devices (¶ 54, an MME within a MME group). By modifying the combination’s teachings of for at least a first management device of a plurality of management devices with Iwai’s teachings of at least a first management device of a plurality of management devices, the modification results in or at least a first management device of said given set of (N + 1) management devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Iwai’s above teachings. The motivation is providing relocation of mobility management and bearer management of a plurality of mobile terminals having attached to a core network between network nodes regardless of the movement of those mobile terminals (Iwai ¶ 14). Known work in one field of endeavor (Iwai prior art) may prompt variations of it for use in either the same field or a different one (Li prior art) based on design incentives (relocation of mobility management and bearer management of a plurality of mobile terminals having attached to a core network between network nodes regardless of the movement of those mobile terminals) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 2, the combination teaches the method of claim 1, wherein the first management device shares or synchronizes with a second management device context data of a client equipment (Li fig. 14, step 1406, source MME/UPE sharing context of the UE with target MME; fig. 14, shows source MME performing operations for UE). 
Although Li and Jost teaches a client equipment and the first management device (Li fig. 14, source MME) and the network, Li and Jost does not explicitly disclose a client equipment for which the first management device is responsible after the registration of the client equipment on the network.
Iwai in the same or similar field of endeavor teaches a client equipment for which a first management device is responsible after a registration of the client equipment on a telecommunication network (¶ 53, the source MME 121S performs mobility management and bearer management of UEs that have attached to the EPC 120 (i.e., UEs in EMM-REGISTERED state); ¶ 4, MMEs are located in a core network, which is an Evolved Packet Core (EPC), and performs mobility management and bearer management of mobile terminals (User Equipments (UEs)) that have attached to the core network (i.e., in EMM-REGISTERED state)). By modifying Li and Jost combination teachings of a client equipment and the first management device and the network with Iwai’s teachings of a client equipment for which a first management device is responsible after a registration of the client equipment on a telecommunication network, the modification results in a client equipment for which the first management device is responsible after the registration of the client equipment on the network.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Iwai’s above teachings. The motivation is providing relocation of mobility management and bearer management of a plurality of mobile terminals having attached to a core network between network nodes regardless of the movement of those mobile terminals (Iwai ¶ 14). 

Regarding claim 3, the combination teaches the method of claim 1.
Although Li teaches the first management device shares or synchronizes with a second management device context data of a client equipment (fig. 14, step 1406, source MME/UPE sharing context of the UE with target MME), Li and Iwai does not explicitly disclose a client equipment for which the first management device is responsible after a reception by the first management device of a message dispatched by the client device.
Jost in the same or similar field of endeavor teaches a client equipment for which the first management device is responsible after a reception by the first management device of a message dispatched by the client device (fig. 4, shows a Registration Request from a UE which is eventually received by source MME; ¶ 128, source MME determines that the message has not been tampered with, it sends the requested user information to the target AMF in response to the Context Request message; ¶ 6, a mechanism for a source MME to authenticate a UE). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Jost’s above teachings. The motivation is mitigate against threats on an air interface (Jost ¶ 5).

Regarding claim 4, the combination teaches the method of claim 1, wherein upon the first management device going off service, the second management device takes responsibility for the at least one client equipment for which it has shared or synchronized the context data with the first management device, and sends a message containing a list of the at least one client equipment and any other client equipment for which the second management device has taken responsibility to an entity responsible for registering subscribers to the telecommunications network (given non-patentable weight since “upon the first management device going off service” is not satisfied, see MPEP 2111.04(II) for more information).

Regarding claim 13, the combination teaches an non-transitory computer readable medium having stored thereon instructions, which when executed by a processor, cause the processor to implement (Jost ¶ 147, an apparatus 800 which may carry out methods for operating a first network function, which may in this illustrated example be a Mobility Management Entity (MME) function; fig. 8, shows first network node comprising a processor 804 and memory 806; ¶ 148, memory 806 contains instructions executable by the processor 804 such that the apparatus 800 is operative to conduct some or all of the steps of the methods for operating a first network function described above and set out in the claims) the method of claim 1 (see rejection of claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Jost’s teachings of an non-transitory computer readable medium having stored thereon instructions, which when executed by a processor, cause the processor to implement a method. The motivation is mitigating against threats on an air interface (Jost ¶ 5).

Regarding claim 14, the combination teaches a computer comprising a processor and a memory, the memory having stored thereon instructions which, when executed by the processor, cause the computer to implement (Jost ¶ 147, an apparatus 800 which may carry out methods for operating a first network function, which may in this illustrated example be a Mobility Management Entity (MME) function; fig. 8, shows first network node comprising a processor 804 and memory 806; ¶ 148, memory 806 contains instructions executable by the processor 804 such that the apparatus 800 is operative to conduct some or all of the steps of the methods for operating a first network function described above and set out in the claims) the method of claim 1 (see rejection of claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Jost’s teachings of a computer comprising a processor and a memory, the memory having stored thereon instructions which, when executed by the processor, cause the computer to implement a method. The motivation is mitigating against threats on an air interface (Jost ¶ 5).

Regarding claim 15, the combination teaches the method of claim 1 further comprising, if the first management device goes off-service, each second management device being informed thereof and taking responsibility for the at least one client equipment for which it has shared or synchronized the context data with the first management device (given non-patentable weight since “if the first management device goes off-service” is not satisfied, see MPEP 2111.04(II) for more information).

Regarding claim 16, the combination teaches the method of claim 1, further comprising the at least one client equipment registering the identity of the first management device and the identity of the second management device provided by the first management device (Li fig. 14, shows a UE and source MME and target MME; Iwai ¶ 113, the source MME 121S transmits the ID of the target MME 121T (i.e., GUMMEI, MMEI or MMEC) to the UE; ¶ 82, the UE 111 updates the registered MME information…registered MME information that has been updated to indicate the target MME 121T is used for subsequent transmissions of RRC messages and NAS messages; ¶ 116, the Registered MME information indicating the GUMMEI of the target MME 121T; ¶ 196, UE 111 transmits a TAU Request message…as the Registered MME information, both the GUMMEI of the primary MME (i.e., target MME 121T) and the GUMMEI of the secondary MME (i.e., source MME 121S); ¶ 138, the UE 111 is registered to the source MME 121S; ¶ 162, the GUMMEI of the source MME 121S as the Registered MME information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Iwai’s different teachings of at least one client equipment registering an identity of a first management device and an identity of a second management device provided by the first management device. The motivation is providing relocation of mobility management and bearer management of a plurality of mobile terminals having attached to a core network between network nodes regardless of the movement of those mobile terminals (Iwai ¶ 14).

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 20090176496 by Li et al. (hereinafter Li) and in view of US 20170195926 by Iwai et al. (hereinafter Iwai).

Regarding claim 10, Li teaches a client equipment (fig. 14, UE), the client device configured to in a telecommunications network (¶ 6, 3GPP…network architecture): receive from a first management device a message comprising, in a dedicated field, an identity of a second management device (¶ 139, source MME/UPE element sends the UE an RAU instruction carrying the ID of the target MME/UPE element. Although not explicitly stated, since the RAU carries the ID, the ID must be placed within a field/header/subheader/subfield/payload that is configured to at least carry the ID and thus dedicated for the ID).
Although Li teaches the client equipment and the identity of the second management device, Li does not explicitly disclose a client equipment comprising a device and a processor and register the identity of the second management device.
Iwai in the same or similar field of endeavor teaches a client equipment comprising a device and a processor and the client device configured to register an identity of a second management device (fig. 25, UE comprising wireless transceiver and processor; ¶ 82, the UE 111 updates the registered MME information…registered MME information that has been updated to indicate the target MME 121T is used for subsequent transmissions of RRC messages and NAS messages; ¶ 116, the Registered MME information indicating the GUMMEI of the target MME 121T). By modifying Li’s teachings of the client equipment and the identity of the second management device with Iwai’s teachings of a client equipment comprising a device and a processor and the client device configured to register an identity of a second management device, the modification results in a client equipment comprising a device and a processor and register the identity of the second management device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li’s teachings with Iwai’s above teachings. The motivation is providing relocation of mobility management and bearer management of a plurality of mobile terminals having attached to a core network between network nodes regardless of the movement of those mobile terminals (Iwai ¶ 14). Known work in one field of endeavor (Iwai prior art) may prompt variations of it for use in either the same field or a different one (Li prior art) based on design incentives (relocation of mobility management and bearer management of a plurality of mobile terminals having attached to a core network between network nodes regardless of the movement of those mobile terminals) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding 11, the combination teaches the client equipment of claim 10, wherein the client device is further configured to transmit the identity of the second management device to the telecommunications network (Li fig. 14 step 1404, shows UE sending a RAU request including the ID of the target MME/UPE to the target MME/UPE; ¶ 17 discloses a 3GPP network including a target MME/UPE).

Allowable Subject Matter
Claims 5 and 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 6-7 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: although different prior arts of record teaches different features of different limitations of claims 5 and 12, the prior arts of record, in single or combination, does not teach, suggest or provide rationale for “A first management device…context data relating to the at least one client equipment” of claim 5 and “A telecommunications network…and register the identity of the second management device” of claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20180227873 by Vrzic et al. discloses registration of a UE, a AMF sending to a UE a Temp ID that identifies a AMF pool and sending by a AMF to a UE a registration response containing a Temp ID.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476